Citation Nr: 0126416	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  01-07 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
cicatrix of the left thigh and lateral surface of the left 
knee, with herniation of fascia and neuritis, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
cicatrix of the right pectoral region, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
cicatrix of the left arm and forearm, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis (RO) which denied the benefits sought on 
appeal.


REMAND

The veteran essentially contends that the current disability 
evaluations assigned for his cicatrices do not accurately 
reflect the severity of those disabilities.  Specifically, 
the veteran asserts that his disabilities should be given 
higher disability evaluations because he experiences pain and 
swelling.

A preliminary review of the record reveals that the veteran 
may be receiving ongoing treatment for his cicatrices of the 
left thigh and knee, right pectoral region, and left arm and 
forearm.  However, current treatment records have not been 
associated with the veteran's claims file.  The Board also 
notes that there is conflicting medical evidence in the 
January 2001 VA examination report.

The Board notes that the veteran, in his claim for an 
increased rating for cicatrix of the left thigh and lateral 
surface of the left knee, indicated that he had been 
receiving treatment from Michael Impey, D.O., and provided 
the RO with the doctor's address.  However, there is no 
evidence that the RO attempted to obtain any treatment 
records from Dr. Impey on the veteran's behalf, and there are 
no recent treatment records associated with the veteran's 
claims file.  The Board finds that such records are relevant 
to the veteran's claim for an increased rating, and should be 
associated with his claims file. 

In addition, the Board notes that a letter from Michael 
Impey, D.O., dated April 2000, has been associated with the 
veteran's claims file.  According to Dr. Impey, the veteran 
has received treatment at a VA Medical Center for his various 
disorders.  Nevertheless, it does not appear that any VA 
treatment records have been associated with the veteran's 
claims file.  Because VA is deemed to have constructive 
knowledge of all VA records and, in this case, has actual 
knowledge of the existence of records pertaining to the 
veteran, such records are considered evidence of record at 
the time a decision is made, and should be associated with 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error...."). 

Furthermore, the Board also observes that the veteran was 
afforded a VA examination at the St. Louis, Missouri VAMC in 
January 2001.  The report from this examination is associated 
with the claims file.  Nonetheless, the diagnosis provided on 
the examination report is ambiguous as to the veteran's 
overall disability picture.  According to the evidence of 
record, x-rays of the veteran's knees showed a normal left 
knee and mild degenerative changes of the right knee. In 
contrast, the examination report showed a diagnosis of 
degenerative joint disease of the left knee, and stated that 
it was "more likely than not [that the] arthritis is due to 
[the gun shot wound]."  In addition, the veteran was also 
diagnosed with a symptomatic status-post gunshot wound to the 
left thigh with residual pain and functional impairment.  
However, it is not clear from the medical evidence of record 
whether the veteran's functional impairment is due to the 
veteran's left thigh and leg disability or his other 
nonservice-connected disabilities, including residuals of the 
veteran's stroke, injury of the left knee from a car 
accident, or fractures of his right hip and leg.  As such, 
the Board finds that the veteran's claims file should be 
returned to the VA examiner in order to better delineate the 
nature and extent of the veteran's service-connected 
disabilities and in order to better clarify the diagnoses.  
See 38 U.S.C.A. § 5103A(c); 66 Fed. Reg. 45,630 (Aug. 20, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).

Lastly, during the pendency of the veteran's appeal there was 
a significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
However, the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who provided him with treatment for his 
cicatrices of the left thigh and lateral 
surfaces of the left knee, right pectoral 
region, and left arm and forearm.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claims file.  

3.  After the development requested above 
has been completed, the veteran should be 
afforded an examination to determine the 
nature and extent of the veteran's 
cicatrices of the left thigh and lateral 
surface of the left knee.  The veteran's 
claims file should be returned to the 
examiner who performed the January 2001 
VA examination, if available.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished. The examiner is 
requested to report complaints and 
clinical findings in detail, and to 
provide a complete rationale for all 
opinions offered.  Specifically, the 
examiner is requested to review all 
pertinent records associated with the 
claims file, and based on this review and 
the findings of the examination, clarify 
the diagnosis regarding the veteran's 
left knee disorder.  In addition, the 
examiner is requested to review the 
veteran's records with a view towards 
assessing the veteran's current level of 
impairment due to cicatrix of the left 
thigh and lateral surface of the left 
knee.  The examiner is requested to 
quantify the veteran's degree of 
functional impairment due to his service-
connected cicatrix of the left thigh and 
left knee in terms of the nomenclature 
set forth in the rating criteria, 
38 C.F.R. § 4.56 and 38 C.F.R. § 4.118 
(2000).  In particular, the examiner is 
requested to discuss whether the 
veteran's functional impairment is due to 
the veteran's in-service injury or 
whether the veteran's functional 
impairment is attributed to residuals of 
the veteran's stroke, motor vehicle 
accident, or fall as reported during the 
January 2001 VA examination.  Since it is 
important "that each disability be 
reviewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file, or, in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




